Citation Nr: 0001089	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-41 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for left 
hand arthritis, right hand carpal tunnel syndrome, and a back 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1943 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that the veteran had not 
submitted new and material evidence to reopen his claims for 
service connection for left hand arthritis, right hand carpal 
tunnel syndrome, and a back disorder.

This case was previously before the Board in February 1998 
when the Board determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for left hand arthritis, right hand carpal tunnel syndrome, 
and a back disorder.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In April 1999, the Court 
vacated the Board's decision because of recent court 
decisions which changed the manner in which VA was to review 
claims involving the submission of "new and material 
evidence."

In April 1998, the veteran submitted additional evidence and 
requested another hearing before a hearing officer at the RO.  
Although this evidence was denied as not new and material 
evidence to reopen the claim in an April 1999 rating decision 
by the RO, he was not provided a hearing.


REMAND

The applicable regulations state that upon request, a 
claimant is entitled to a hearing at any time on any issue 
involved in a claim, subject to the limitations described in 
§ 20.1304 with respect to hearings in claims which have been 
certified to the Board of Veterans' Appeals for appellate 
review.  38 C.F.R. § 3.103(c)(1) (1999).  An appellant and 
his or her representative, if any, will be granted a period 
of 90 days following the mailing of notice to them that an 
appeal has been certified to the Board for appellate review 
and the appellate record has been transferred to the Board, 
or until the appellate decision is promulgated by the Board 
of Veterans' Appeals, whichever comes first, during which 
they may submit a request for a personal hearing.  38 C.F.R. 
§ 20.1304(a) (1999).  Any request made following this date 
will not be granted except where the appellant demonstrates 
on motion directly to the Board that there was good cause for 
the delay.

In this case, although the case is clearly in appellate 
status, and a VA Form 8, Certification of Appeal, dated 
January 1998, is contained in the claims file, there is no 
record of notification to the veteran or his representative 
that the appeal was certified to the Board.  As such, the 
provisions of 38 C.F.R. § 20.1304(a) (1999) regarding the 90 
day rule do not apply.  The veteran has requested another 
hearing before a hearing officer at the RO which must be 
provided or a waiver obtained.

The Board also notes that recent court decisions have 
impacted the manner in which VA is to review claims involving 
submission of "new and material evidence."  Specifically, 
in the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit") held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening a claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

On this point, the United States Court of Appeals for 
Veterans Claims has recently stated that a review of the 
claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Because the RO denied 
the claim on the basis of the now-invalidated Colvin 
standard, a remand to the agency of original jurisdiction is 
required for the purpose of readjudication of the appellant's 
new and material evidence claim pursuant to the holdings in 
Hodge, Elkins, Winters, supra.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

In this case, the veteran's petition to reopen his claims for 
service connection for left hand arthritis, right hand carpal 
tunnel syndrome, and a back disorder have not been adjudicated 
using the "new and material" test outlined in Hodge and 
Elkins, supra, and the veteran has not had the opportunity to 
present argument in connection with the new standards at 
personal hearing.  The RO should reconsider the veteran's 
claims to reopen, applying the new standards as described 
above.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO.  If he no longer wishes a 
hearing, documentation to that effect 
must be obtained and associated with the 
claims file.

2.  The RO must readjudicate the claim of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
lower back disability.  The RO's 
readjudication of this claim should be in 
accord with the judicial precedent in 
Hodge, Elkins, Winters, supra.  If the RO 
finds that new and material evidence has 
been submitted and reopens the veteran's 
claim, then the RO must determine whether 
the veteran has submitted a well grounded 
claim.  If the decision of the claim 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the RO.  The appellant must then 
be afforded an opportunity to reply 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



